Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In claim 3, line 4, the limitations of “preferably” are recited. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 10 recites the limitations “the components” in line 2. The transponder can have several components and it is unclear “the components” for. There is insufficient antecedent basis for these limitations in the claim. Claim 10 is indefinite.
Claim 11 recites the limitations “the circular progression” in line 3, and “the other components” in line 4. A tire can have many components and it is unclear what “the other components” includes. There is insufficient antecedent basis for these limitations in the claim. Claim 11 is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2020/0180366).
Regarding claim 1, Nakajima discloses that, as illustrated in Fig. 1, a pneumatic tire comprising: 
a toroidal carcass (Fig. 1, item 32), which is made up of a unique and single body ply partially collapsed onto itself and therefore having two lateral flaps (as shown in Fig. 1), in each of which an edge of the body ply (see label of edge of the body ply in attached annotated Figure I) rests against an intermediate portion of the body ply itself (as shown in Fig. 1); 
two annular beads (Fig. 1, item 2), each of which is surrounded by the body ply and has a bead core (Fig. 1, item 21) and a bead filler (Fig. 1, item 22); 
an annular tread (Fig. 1, item 4); 
a tread belt (see label of tread ply in attached annotated Figure I) comprising at least one body ply (as shown in Fig. 1); 
a pair of sidewalls (Fig. 1, item 3 (item 31)) arranged axially externally to the body ply between the tread and the beads; 
a pair of abrasion gum strips (Fig. 1, item 23 (a clinch ([0052], lines 6-9)) arranged axially externally to the body ply, radially more to the inside of the sidewalls (Fig. 1, item 31), and at the beads; and 
a transponder (Fig. 1, item 35) which is arranged in contact with the body ply at a flap of the body ply and is located radially more to an inside of an edge of the body ply; 
wherein 
each flap of the body ply terminates radially below the tread ply in such a way that in each flap of the body ply the edge of the body ply is in contact with the tread ply (as shown in Fig. 1); 
2the transponder is radially arranged between the edge of the body ply and an edge radially external to the bead filler (as shown in Fig. 1; also see label of edge of radially external to the bead filler in attached annotated Figure I); 
a first radial distance greater than 10 mm is provided between a radially external end of the transponder and the edge of the body ply; and 
a second radial distance greater than 10 mm is provided between a radially internal end of the transponder and the radially external edge of the bead filler (a tire of size 235/75R15 ([0052], line 4); the electronic component is preferably embedded at a position of +/- 70% (L in Fig. 1), above and below around the position of the maximum tire width to the bottom of bead core (H in Fig. 1) in the equatorial direction ([0095], lines 7-11); the longitudinal size (overall length including the IC chip and the antenna) of the electronic component to be disposed in the present embodiment ifs preferably 18 cm or less, …, most preferably 2 cm or less ([0097], lines 1-5); Based on the above data disclosed by Nakajima (as illustrated in Fig. 1), the position of +/- 70% (L in Fig. 1) of the electronic component (i.e., the transponder), above and below around the position of the maximum tire width to the bottom of bead core (H in Fig. 1) would provide an overlapping of the locations of the radially internal/external ends of the electronic component to the first radial distance and the second radial distance as claimed).

    PNG
    media_image1.png
    646
    684
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teachings of Nakajima)
Regarding claim 2, Nakajima discloses, as illustrated in Figs. 1-2, a tire of size 235/75R15 ([0052], line 4); the electronic component is preferably embedded at a position of +/- 70% (L in Fig. 1), above and below around the position of the maximum tire width to the bottom of bead core (H in Fig. 1) in the equatorial direction ([0095], lines 7-11); the longitudinal size (overall length including the IC chip and the antenna) of the electronic component to be disposed in the present embodiment ifs preferably 18 cm or less, …, most preferably 2 cm or less ([0097], lines 1-5). By doing so, Nakajima discloses that the damage of the electronic component by the deformation of the tire is relatively small and communication from the outside can be made without problems when assembled in the rim ([0095], lines 1-4 from bottom). Thus, Nakajima realizes that the locations of each end of the transponder are result effective variables.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. each end of the transponder is arranged at a third radial distance of less than 10 mm from a medial plane (in the vicinity of the position of the maximum tire width to the bottom of the bead core (H in Fig. 1)) of a height of a cross section of the pneumatic tire) as a result of routine optimization of the result effective variable of the positions of the embedded electronic component in an effort to effectively monitor traveling of the tire.
Regarding claim 3, Nakajima discloses, as illustrated in Figs. 1, 2B and 2C, the transponder is internally contained within a band which is centered on a medial plane of the height of the cross section of the pneumatic tire and has an overall radial amplitude between 16-24 mm, preferably 20 mm (as illustrated in Fig. 2B, Nakajima discloses that the location B of the electronic component (i.e., the transponder) is in the vicinity of the edge of the body ply (see label of edge of body ply in attached annotated Figure I). Nakajima discloses that, the medial plane is in the vicinity of the position of the maximum tire width to the bottom of the bead core (H in Fig. 1). As illustrated in Fig. 2C, Nakajima discloses that the location C of the electronic component (i.e., the transponder) is in the vicinity of the edge of the radially external to bead filler (see label of edge of radially external to the bead filler in attached annotated Figure I). Combining the sizes of the tire and the sizes of the transponder disclosed by Nakajima, the distance between the locations B and C of the electronic component overlaps the claimed range of 16-24 mm).
Additionally, after a proper arrangement of the locations of the electronic component, Nakajima discloses that the damage of the electronic component by the deformation of the tire is relatively small and communication from the outside can be made without problems when assembled in the rim ([0095], lines 1-4 from bottom). Thus, Nakajima realizes that the locations of the transponder are result effective variables.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., the transponder is internally contained within a band which is centered on a medial plane (in the vicinity of the position of the maximum tire width to the bottom of the bead core (H in Fig. 1 (in the teachings of Nakajima)) of the height of the cross section of the pneumatic tire and has an overall radial amplitude between 16-24 mm, preferably 20 mm) as a result of routine optimization of the result effective variable of the positions of the embedded electronic component in an effort to effectively monitor traveling of the tire.
Regarding claim 7, Nakajima discloses, as illustrated in Figs. 1, in the pneumatic tire the transponder is arranged within a zone wherein the sidewall is present and the abrasion gum strip is not present (as shown in Fig. 1).
     Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2020/0180366) in view of Kimura (JP2015223918, English translation provided).
Regarding claims 4-5, Nakajima does not disclose that the transponder is axially arranged in an interior of the flap of the body ply and axially in contact on both sides with corresponding portions of the body ply. In the same field of endeavor, pneumatic tire, Kimura discloses that, as illustrated in Figs. 3-4, the transponder (Fig. 4, item 10) is axially arranged in an interior of the flap of the body ply (Fig. 3, item 34 (or Fig. 4, item 35))) and axially in contact on both sides with corresponding portions of the body ply (as shown in Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima to incorporate the teachings of Kimura to provide that the transponder is axially arranged in an interior of the flap of the body ply and axially in contact on both sides with corresponding portions of the body ply. Doing so would be possible to secure the transponder in the tire by applying adhesive as well, as recognized by Kimura (ABSTRACT).
     Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2020/0180366) in view of Destraves (US 11,018,406).
Regarding claims 8-10, Nakajima does not explicitly disclose that the transponder is inserted within a sleeve made of two strips of rubber superimposed and pressed one onto the other. In the same field of endeavor, pneumatic tire, Destraves discloses that, as illustrated in Figs. 1-3, the radiofrequency transponder 1 formed in the proceeding step is placed between two layers of rubber blends 3a and 3b (col. 10, lines 45-47). The assembly is located beforehand on the internal face of a metal die of a pressing tool of dimension adapted to the volume of the semi-finished product (col. 10, lines 56-59) (related to claim 10 (through deformation for adapting the volume of the semi-finished product))). Thus, Destraves discloses that, the transponder is inserted within a sleeve made of two strips (Fig. 1, items 3a and 3b) of rubber superimposed and pressed one onto the other.
Further, Destraves discloses that, as illustrated in Figs. 1 and 4, a continuous spring the outside diameter 15 of which is about 1.5 mm is obtained, this diameter being small with respect to the length 17 desired for the final radiating antenna, which is comprised between 35 and 55 mm and for example is 50 mm (col. 8, lines 16-21). Destraves discloses that, the dimensions of two parallelepipeds of green rubber blend are adapted to the dimensions of the radiofrequency transponder, are as follows: a length comprised between 40 and 80 mm, a width comprised between 5 and 15 mm (col. 10, lines 47-53). Based on the above dimensions disclosed by Destraves, it is reasonable to say that Destraves discloses that the two strips of rubber of the sleeve are 1-2 mm longer/wider than the transponder (related to claim 9). 
The claimed the two strips of rubber of the sleeve are 1-2 mm longer/wider than the transponder is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with forming the surrounding rubber around electronics of the transponder comes from Destraves itself.             
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2020/0180366) in view of Borot et al. (US 2011/0259497).
Regarding claim 11, Nakajima discloses that, as illustrated in Fig. 1, the transponder is circumferentially arranged. However, Nakajima does not explicitly disclose that the transponder does not follow a circular progression of all of other components of the pneumatic tire. In the same field of endeavor, pneumatic tire, Borot discloses that, as illustrated in Fig. 3, because of the very great deformability of the elastomer gel 20, these stresses are absorbed by the gel 20 without notable forces being transmitted to the rigid electric circuit 10 ([0047], lines 6-9). Thus, the rigid electric circuit 10 (i.e., the transponder) is protected without bending. In other words, Borot discloses that the transponder has a rectilinear form and does not follow a circular progression of all of other components of the pneumatic tire.
The claimed the transponder has a rectilinear form and does not follow a circular progression of all of other components of the pneumatic tire is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with a rigid electric circuit of the transponder comes from Borot itself.             
 Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Nakajima discloses the transponder attaching to the body ply. However, Nakajima does not disclose that, the transponder is axially arranged on an exterior of the flap of the body ply, is axially internally in contact with a corresponding portion of the body ply, and is axially externally in contact with a corresponding portion of the sidewall. Kimura, Destraves, and Borot fail to disclose these features as well.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741